Citation Nr: 0517767	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  A left knee disability was not present in service, or 
manifested within one year of service, and is not shown to be 
related to service.


CONCLUSION OF LAW

A left knee disability, to include arthritis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
February 2002 and May 2004 that told the veteran what was 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the Supplemental Statement of the Case (SSOC), he 
was provided with specific information as to why his claim 
seeking entitlement to service connection for a left knee 
disability was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, a VA 
examination, opinions from two VA physician, and provided the 
veteran a personal hearing before the Board.  The veteran has 
not indicated that there is other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of a left knee injury.  The veteran's separation 
examination states that the lower extremities are normal and 
there was no indication of a left knee disability on the 
separation examination report.  The first treatment records 
in the claims folder related to the veteran's left knee are 
from 1997, which is more than 40 years after he left service.  
None of the VA treatment records suggest a link to service 
other than the veteran himself relating his claim of an in-
service car accident.  The veteran submitted a statement from 
a VA physician, Dr. Jackson J. Bence.  Dr. Bence gave his 
opinion that it was more likely than not that the veteran's 
left knee disability was related to an automobile accident in 
service.  Dr. Bence based his opinion solely on the veteran's 
report of his own medical history.  

The veteran underwent a VA examination in June 2004.  The 
veteran related his claim of an auto accidence in service.  
He stated that he injured his knee in service but that he had 
had no knee pain from the time he was discharged in 1956 
until the mid-1990s.  He also said he had no limitation of 
function at all until the mid-1990s.   On examination, the 
veteran was diagnosed with bilateral chondrocalcinosis, and 
moderate to severe degenerative osteoarthritis, mostly in the 
medial compartment of the left knee. 

Based on the above, the Board finds that service connection 
is not warranted for a left knee disability.  The service 
medical records do not show an accident in service or any 
injury to the left knee with residuals.  The separation 
examination is negative.  Additionally, more than 40 years 
passed before the veteran sought treatment for his left knee 
or even complained of pain in his knee.  The veteran 
specifically told the VA examiner in June 2004 that he had 
experienced no pain or functional loss for 40 years after 
service.  The Board places more weight on the VA opinion from 
June 2004 than on the opinion from the VA doctor (Dr. Bence) 
in February 2002.  Because the veteran's service medical 
records are devoid of any complaints of a disabling knee 
injury, Dr. Bence's opinion that it was at least as likely 
that the veteran's disability is related to service must be 
based solely upon the history as related by the veteran.  As 
such, the Board is not bound to accept the medical opinion.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The June 2004 VA opinion 
is based on the 40 year gap between service and initial 
treatment, and based on a review of the service medical 
records that shows no evidence of a left knee disability in 
service.  The Board acknowledges the veteran's belief that 
his left knee disability is related to service, but as a 
layperson, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu, 2 Vet. 
App. 492 (1992).  Therefore, direct service connection for a 
left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Certain enumerated diseases, such as arthritis, may be 
presumed to be service connected if they are manifested to a 
degree of 10 percent or more within one year of leaving 
service. 38 C.F.R. §§ 3.307, 3.309 (2004).  The veteran's 
arthritis cannot be presumed to be service-connected as a 
chronic disease.  In order for service connection to be 
presumed the veteran's disability must have become manifest 
within one year of discharge.  The medical evidence in the 
claims folder indicates that the first treatment was in 1997, 
more than 40 years after the veteran left service.  There is 
no competent credible evidence that the veteran was diagnosed 
with arthritis within one year of his discharge in 1956 or 
that symptoms of arthritis were present to the required 
degree within one year.  Therefore, service connection may 
not be presumed.  38 C.F.R. §§ 3.307, 3.309 (2004).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


